                 Case 2:20-cv-01352-RAJ Document 21 Filed 10/30/20 Page 1 of 2



                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE
7
     WILLIAM A. BURNS, JR.,                            No. 2:20-cv-01352-RAJ
8
                               Plaintiff,              ORDER
9         v.
10
     SNOHOMISH COUNTY SUPERIOR
11   COURT, et al.,
12
                               Defendants.
13
14
15
               This matter comes before the Court on Plaintiff William A. Burns, Jr.’s
16
     Application for Temporary Restraining Order. Dkt. # 10. Plaintiff filed a complaint
17
     against Defendants Brianna Marie Burns, Snohomish County Superior Court, and the
18
     Honorable Commissioner Tracy Waggoner. Dkt. # 6. The Court filing system indicates
19
     that Defendants Waggoner and the Snohomish County Superior Court have been served
20
     with the Complaint, Dkt. ## 12, 13, but it does not appear that these Defendants have
21
     been served with Plaintiff’s Application for Temporary Restraining Order. Further,
22
     nothing on the docket suggests that Defendant Brianna Marie Burns has been served with
23
     the Complaint or Application for Temporary Restraining Order.
24
     //
25
     //
26
     //
27
28   ORDER – 1
              Case 2:20-cv-01352-RAJ Document 21 Filed 10/30/20 Page 2 of 2




1          All Defendants must be properly served with the Application for Temporary
2    Restraining Order before the Court will consider the Application.
3          DATED this 30th day of October, 2020.
4
5
6
                                                     A
7                                                    The Honorable Richard A. Jones
                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
